Citation Nr: 1132685	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-34 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from January 1974 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for bilateral hearing loss.

In June 2011 the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the entire claims file and finds that an additional VA audiological examination and medical opinion are required to determine whether the Veteran has a current hearing loss disability related to his complaints of perceived hearing loss during military service.

The Veteran contends that he has a bilateral hearing loss disability, worse in the left ear, that began during military service due to noise exposure from boilers, steam turbines, and steam pumps while assigned to work as a machinist mate in a main propulsion room.  

Service treatment records show that he had normal hearing at enlistment, and he indicated that his usual occupation at that time had been installing septic tanks.  During service he complained of generalized hearing loss bilaterally in February 1975.  He stated that he worked in engineering spaces and that he did not wear hearing protection devices.  In 1975 he underwent audiometric testing while on the USS Kitty Hawk at least four times, and those findings reflected bilateral hearing loss for VA compensation purposes according to 38 C.F.R. § 3.385.  In April 1975 he presented with significant hearing loss bilaterally and was referred for an ENT (ear, nose, and throat) consultation.  The consultation request indicated that he was working in a high noise area and had complained of bilateral hearing loss becoming progressively worse over the last few months and that repeat audiograms had shown a progression in severity of the loss.  Audiometric testing was performed in May 1975 with speech reception thresholds and puretone thresholds not in agreement.  On retesting one week later hearing acuity was reported within normal limits.  On separation examination in December 1977, audiometric findings reflected normal hearing acuity for VA compensation purposes.  

His DD Form 214 (Separation from Service) listed his related civilian occupation as Marine Mechanics.

During a June 2008 VA examination, the Veteran described post-service occupational noise exposure from the maintenance and construction fields with occasional use of power tools in addition to his military noise exposure.  He also described constant bilateral tinnitus since military service.  In a July 2008 VA medical opinion, the audiologist concluded that changes in hearing documented from the time of enlistment to the time of separation were significant enough to cause the reported tinnitus in the left ear, and an August 2008 rating decision awarded service connection for tinnitus.

However, auditory threshold findings and speech recognition scores reported on VA and private examination have been inconsistent, and it is unclear whether the Veteran has a current hearing loss disability.  Puretone threshold findings reflected bilateral hearing loss for VA compensation purposes on private examination in October 2008 and September 2010, but did not reflect a hearing loss disability on VA examination in June 2008 or November 2010.  Similarly, left ear speech recognition scores in June 2008 and on private examination in October 2008 were reported as 86 and 80 percent, respectively, which demonstrate a left ear hearing loss disability for VA compensation purposes, but the score was 100 percent on private examination in September 2010.  In addition, on private examination in September 2010 the impression on audiometric testing was inconsistent responses, reinstructed; and on VA examination in November 2010 responses to speech testing were not consistent with the normal hearing in the right ear and the mild loss in the left ear, and therefore, were too unreliable to score.  Moreover, in a VA otolaryngology consultation report dated in February 2010, the specialist remarked that the Veteran appeared to hear well to normal conversational thresholds.  

In summary, the Veteran clearly perceived a loss of hearing bilaterally during military service as documented in his treatment records; however, due to discrepancies in several audiological examination reports, it is unclear whether he has a current hearing loss disability.  The Court has held that VA's duty to assist the veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran should be afforded an additional opportunity to fully cooperate and participate in an audiological examination for VA compensation purposes, and any discrepancy of testing data and efforts to obtain valid results must be fully explained by the examiner.

Furthermore, the Board observes that the RO determined that private audiometric findings were inadequate for rating purposes because the examiner did not indicate whether he used the Maryland CNC test as required by 38 C.F.R. § 3.385 to test speech discrimination.  The AMC/RO should assist the Veteran by asking 
V. P., M.D., to identify the test he used during the October 2008 and September 2010 examinations, whether the testing was conducted in a soundproof environment, and whether the testing used a recorded voice or live voice.

Finally, the AMC/RO should request any relevant ongoing VA treatment records since March 2010.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for claimed bilateral hearing loss.  After securing any necessary release, the AMC/RO should request any records that are not duplicates of those contained in the claims file.  In addition, relevant ongoing medical records since March 2010 from the Albuquerque, New Mexico VA medical center and associated clinics should be obtained.

2.  After securing any necessary release, the AMC/RO should contact V. P., M.D., and ask him to identify the speech recognition test that was used in October 2008 and September 2010 to evaluate the Veteran's speech discrimination, whether the testing was conducted in a soundproof environment, and whether he used a recorded voice or live voice to conduct the testing.

3.  After the above has been completed to the extent possible, the Veteran should be afforded a VA audiological examination.  All indicated tests and studies are to be performed.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

After reviewing the record and examining the Veteran, if the Veteran's effort produces invalid test results, the audiologist is asked to explain the attempts to obtain reliable test results during the examination.  The audiologist should also provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss disability in either ear had its onset during military service, or is otherwise related to service.  A medical analysis and rationale must be included with the opinion.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


